Citation Nr: 1120761	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-27 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral shin splints.      

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected bilateral shin splints.     

3.  Entitlement to service connection for flat feet, to include as secondary to the service-connected bilateral shin splints.       

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected bilateral shin splints.  






REPRESENTATION

Veteran represented by:	Joel Ban, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION


The Veteran had active service from March 3, 1989 to July 6, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and February 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.                 

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected bilateral shin splints, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to the service-connected bilateral shin splints, have been raised by the record [see statement from the Veteran, received in June 2009], but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition to the issues on the title page, the rating action of November 2009 also denied increased ratings for the Veteran's bilateral shin splints.  In his Notice of Disagreement, the Veteran indicated that he appealed the "November 19, 2009 denial of the Veteran's claims" but did not made specific reference to the increased rating claims and they have not been developed for appellate consideration.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In July 2010, the Veteran, through his attorney-representative, requested either a videoconference hearing or a Travel Board hearing, whichever could be scheduled the earliest.  A letter from the RO to the Veteran, dated in May 2011, shows that at that time, the RO had scheduled the Veteran for a videoconference hearing in June 2011.  However, in a letter received in May 2011, the Veteran's attorney-representative stated that the Veteran preferred to attend a Travel Board hearing rather than a videoconference hearing.  Given the foregoing, this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



